Guido A. Loyola, Esq. Deputy Corporation Counsel, Schenectady
You have asked under what circumstances the members of the city council and the mayor can issue parking tickets.
In the exercise of its powers to adopt and amend local laws, the legislative body of a local government has power to authorize issuance of appearance tickets by a public servant who, by virtue of office, title or position is authorized or required to enforce any statute, local law, ordinance, rule or regulation relating to parking, licensing of occupations or businesses, fire prevention and safety, health and sanitation, or building, zoning and planning (Municipal Home Rule Law, § 10[4]). Thus, under this provision a local government by local law may grant only to a public servant whose duties include the enforcement of parking regulations the authority to issue appearance tickets. It is necessary that you examine the city charter and other provisions that set forth the powers and duties of your mayor and council to determine whether they are authorized to enforce parking regulations.
We conclude that a local government may authorize the issuance of appearance tickets by public servants having responsibility for enforcement of parking regulations.